Citation Nr: 1131128	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  10-40 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and B.A.



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty for a period of over 20 years and retired in March 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which continued the Veteran's 30 percent disability rating for his PTSD.  

A videoconference hearing was held in May 2011 before the undersigned Veterans Law Judge, sitting in Washington, D.C.  A copy of the transcript of that hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2009).


FINDING OF FACT

The objective medical evidence is in relative equipoise as to whether the Veteran's PTSD causes total occupational and social impairment.  



CONCLUSION OF LAW

Resolving all reasonable doubt in the favor of the Veteran, the schedular criteria are met for a disability rating of 100 percent for PTSD.  38 U.S.C.A. §§  1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code (DC) 9411 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2010).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c) (2010).  Subsequent judicial decisions have clarified the duties to notify and assist imposed by the VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 (2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. Cir. 2006), and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Considering the claim on appeal in light of the above-noted legal authority, and in light of the Board's favorable disposition of this matter, the Board finds that all notification and development action needed to fairly resolve the claim has been accomplished.

Increased Ratings - In General

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. Part 4 (2010).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the disability must be considered in the context of the whole-recorded history, including service treatment records.  38 C.F.R. §§ 4.2, 4.41 (2010).  The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.3 (2010).

Currently, the Veteran's PTSD is assigned a disability raging of 30 percent, pursuant to 38 C.F.R. § 4.130 DC 9411, reflective of service connection for PTSD.  According to 38 C.F.R. § 4.126(a), a mental disorder shall be evaluated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  38 C.F.R. § 4.126(a) (2010).  

The regulations establish a general rating formula for mental disorders. 38 C.F.R. § 4.130. Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

The general rating formula for evaluating disability due to mental disorders is found at 38 C.F.R. § 4.130.  The Veteran's PTSD, is rated under 38 C.F.R. § 4.130, DC 9411.

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.-100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.-70 percent

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. - 50 percent

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).-30 percent

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). - 10 percent

A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication. - 0 percent.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the Claimant's social and work situation.  See Mauerhan, supra.  In determining whether the Veteran meets the criteria for a higher rating, the Board must consider whether the Veteran has deficiencies in most of the following areas: work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

In rating the severity of the Veteran's service-connected psychiatric disability under the criteria listed above, the Board is aware of the fact that psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, and it is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See DSM- IV; Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  The GAF scale score assigned does not determine the disability rating VA assigns, however, it is one of the medical findings employed in that determination.

The medical evidence shows that GAF scores have been assigned during the pendency of this claim.  An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  A GAF score, however, is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

The following applies regarding GAF scores relevant to this case:

GAF scores from 21 to 30 reflect behavior that is considerably influenced by delusions of hallucination or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g.., stays in bed all day; no job, home, or friends).  

A GAF score of 51 to 60 indicates that the examinee has moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).

On evaluating the condition of service-connected disability, if it is not possible to separate the effects of a service- connected condition from that of a nonservice-connected condition, then 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 (1996)).

Thus, in this case, if any symptoms cannot be distinguished as between service-connected and nonservice-connected psychiatric symptomatology, the Board will consider both as service connected disability.  Id.  In this regard, notably, in the 2009 and 2010 VA medical examination reports and in various VA treatment records, examiners and providers have stated that it was difficult to distinguish between psychiatric symptoms of the Veteran's PTSD and of his dementia.  Thus, all of the Claimant's psychiatric symptoms will be considered as resulting from a service-connected disability in evaluating the severity of the Veteran's service-connected PTSD.

Background

Service connection was established upon rating decision in May 2004, and a 30 percent rating was assigned.  The 30 percent rating was primarily based upon clinical findings made at a VA psychiatric examination in February 2004.  At that time, the Veteran reported a good relationship with his spouse of 50 years.  He belonged to a motorcycle club and attended church on a weekly basis.  He was well dressed, well groomed, and well oriented.  He was cooperative and his speech was normal.  His thought process was logical and goal directed, and there were no hallucinations, delusions, or ideations.  His judgment was appropriate.  The examiner assigned a GAF score of 55 and noted that there was moderate impairment as a result of symptoms of PTSD, to include isolation, sleep disturbance, and lack of concentration.  

The current claim ensued following the March 2009 submission of a statement requesting an increased rating.  

Treatment records in recent years reflect ongoing care for his PTSD, as well as progressive Alzheimer's dementia.  He was noted to unable to communicate associated with his Alzheimer's as early as 2008.  In early 2009, private and VA records reflect progression of his dementia in addition to treatment for symptoms of PTSD.  

When examined by VA in April 2009, the Veteran's wife reported that the Veteran had a long history of sleep disturbance, although she was unable to say if he had nightmares.  There was an obvious fluctuation in his level of consciousness.  He was unable to provide any information, and his responses were limited.  His speech was spontaneous and nonfluent with only 1 to 2 word answers.  His diagnoses included PTSD and Alzheimer's dementia.  The examiner stated that it was not possible to separate the affects of PTSD and the affects of dementia.  His GAF score was 30.  

Additional VA examination was conducted in April 2010, but given the severe level of impairment of the Veteran's dementia, the examiner noted that she was unable to determine whether there had been any increased of PTSD symptoms.  It appeared that he was unable to comprehend even simple questions as a result of the dementia.  The examiner noted that she was unable to assign a GAF score due solely to PTSD in that the dementia was too severe.  

In a May 2010 addendum to the April 2010 exam report, the examiner pointed out that the Veteran's claim file was reviewed in the course of her exam.  She reiterated that due to the level of impairment as a result of the Veteran's dementia, she was unable to "speak to the amount" of impairment resulting from the service-connected PTSD.  She further pointed out that the dementia prevented him from being able to respond to question in a way that would allow her to be able to determine the level of impairment.  It was, she said, important to note, however, that he did have a history of being treated for PTSD.  

In a statement dated and submitted into the record in August 2010, a private physician attributed the Veteran's dementia to his PTSD, but he provided no reasoning or rationale for such a statement.  

Testimony was provided at the videoconference hearing by the Veteran's spouse and a friend of the Veteran as to the severity of his psychiatric symptoms.  

Analysis

There are opinions discussed above to the effect that it was not possible to separate the effects of the service-connected psychiatric condition of PTSD from that of nonservice-connected psychiatric symptomatology, primarily dementia associated with Alzheimer's.  As it is not feasible to separate the effects of the overall psychiatric symptomatology, the Board is required to resolve any reasonable doubt in the Veteran's favor, in that any ambiguity as to the origin of any psychiatric signs and symptoms shall be attributed to the Veteran's service-connected disability.  Mittleider, supra.  Thus, in this case, the Board has considered the overall psychiatric symptomatology in deciding the Veteran's claim on appeal.

In light of this guidance, on consideration of the Veteran's psychiatric condition overall, the Board finds that based on the foregoing, the objective medical evidence is in relative equipoise as to whether the Veteran's disability picture due to his service-connected psychiatric symptomatology meets or approximates the criteria for a disability rating of 100 percent.

The competent evidence shows that the Veteran's psychiatric disability is manifested by an ever increasing severity of symptoms, including a significant decline in cognitive abilities, gross memory loss, extreme irritability, mood swings with impaired impulse control, and significant impairment in orientation.  All of this has resulted in an inability to work, or to perform activities of daily living without assistance of his wife.  

While the Veteran does not exhibit the full complement and severity of symptoms identified in the schedular criteria for a 100 percent disability rating, the VA medical evidence showing a severity resulting in hospitalization, requirement of his wife in performing the activities of daily living, and other medical evidence as discussed above, tip the scale toward the finding that the Veteran's service-connected PTSD so impacts his social and industrial ability as to warrant a 100 percent rating throughout the period since he submitted his claim for increase.

The medical records show that the Veteran was initially examined for his PTSD in 2004, his GAF was 55.  Soon thereafter, however, his nonservice-connected dementia progressed to the point where examiners have found it impossible to separate the affects of the two psychiatric diagnoses.  Another GAF score recorded in 2009 reflects a GAF score of 30, but this appeared to be based on all of his psychiatric symptoms.  Most recently, there is evidence of severe psychiatric impairment including the inability to respond to even the simplest questions.  

All of this results in a disability picture productive of a total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, DC 9411.

The Board finds that the evidence reflects an overall disability picture that most closely approximates the criteria for a 100 percent rating.  38 C.F.R. § 4.7 (2010).  Although the evidence does not demonstrate that the Veteran has all of the symptoms listed for the 100 percent rating, it is not required.  Mauerhan, supra, (rating criteria provide guidance as to the severity of symptoms contemplated for each rating; they are not all-encompassing or an exhaustive list).  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence supports a 100 percent disability rating for PTSD.  38 C.F.R. § 4.3 (2010).




ORDER

A 100 percent rating is granted, subject to the laws and regulations governing the payment of monetary benefits.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


